         Case 2:15-cr-00387-WB Document 86 Filed 11/13/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                   CRIMINAL ACTION

               v.

 ERIC ROBERTS                                               NO. 15-387


                                          ORDER

       AND NOW, this 13th day of November, 2020, upon consideration of Eric Roberts’

Motion to Vacate/Set Aside/Correct Sentence (ECF Nos. 81 & 84) and the United States’

response in opposition (ECF No. 83), IT IS ORDERED that:

       1. Robert’s Motion is DENIED and DISMISSED WITH PREJUDICE;

       2. No certificate of appealability shall issue under 28 U.S.C. § 2253(c)(1)(B) because

          “the applicant has [not] made a substantial showing of the denial of a constitutional

          right” under 28 U.S.C. § 2253(c)(2), since he has not demonstrated that “reasonable

          jurists” would find the Court’s “assessment of the constitutional claims debatable or

          wrong,” Slack v. McDaniel, 529 U.S. 473, 484 (2000); and

       3. The Clerk of Court shall mark this file closed.

                                                    BY THE COURT:



                                                    /s/ Wendy Beetlestone
                                                    _______________________________
                                                    WENDY BEETLESTONE, J.
